Name: Commission Implementing Regulation (EU) 2015/2032 of 13 November 2015 amending Implementing Regulation (EU) 2015/1089 as regards budgetary ceilings for 2015 applicable to certain direct support schemes for the United Kingdom
 Type: Implementing Regulation
 Subject Matter: regions of EU Member States;  agricultural policy;  Europe;  economic policy;  budget
 Date Published: nan

 14.11.2015 EN Official Journal of the European Union L 298/6 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2032 of 13 November 2015 amending Implementing Regulation (EU) 2015/1089 as regards budgetary ceilings for 2015 applicable to certain direct support schemes for the United Kingdom THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1), and in particular Articles 22(1), 42(2) and 51(4) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2015/1089 (2) fixed the annual national ceilings for the relevant direct payment measures in 2015. (2) In the United Kingdom, the legislation implementing the Union rules on direct payments in Wales has been quashed by a national court order. As a consequence, new decisions were taken by the United Kingdom for the implementation of direct payments in Wales and notified to the Commission. While it is for the United Kingdom to ensure that those new decisions respect the applicable legal framework and general principles of Union law, it is appropriate to take those new decisions into account. More precisely, as those new decisions affect the calculation of the annual national ceilings for 2015 for the basic payment scheme and the payment for young farmers for the United Kingdom, it is appropriate to amend those ceilings accordingly. In addition, on the basis of those decisions it is appropriate to set the ceiling for the redistributive payment for 2015 for the United Kingdom. (3) Implementing Regulation (EU) 2015/1089 should therefore be amended accordingly. (4) Concerning the year 2015, the implementation of direct support schemes provided for in Regulation (EU) No 1307/2013 started on 1 January 2015. For the sake of consistency between the applicability of that Regulation for the claim year 2015 and the applicability of the corresponding budgetary ceilings, this Regulation should apply from the same date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Implementing Regulation (EU) 2015/1089 The Annex to Implementing Regulation (EU) 2015/1089 is amended in accordance with the Annex to this Regulation. Article 2 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. (2) Commission Implementing Regulation (EU) 2015/1089 of 6 July 2015 establishing budgetary ceilings for 2015 applicable to certain direct support schemes provided for in Regulation (EU) No 1307/2013 of the European Parliament and of the Council and setting the share for the special de-mining reserve for Croatia (OJ L 176, 6.7.2015, p. 29). ANNEX The Annex to Implementing Regulation (EU) 2015/1089 is amended as follows: (1) In point I, the entry for the United Kingdom is replaced by the following: United Kingdom 2 100 795 (2) In point III, the following entry for the United Kingdom is added: United Kingdom 16 134 (3) In point VI, the entry for the United Kingdom is replaced by the following: United Kingdom 51 798